AO 472 (Rev. 09/16) Order of Detention Pending Trial


                                       UNITED STATES DISTRICT COURT
                                                                      for the
                                                       Eastern District ofNorth Caro lina


                   United States of America                              )
                                  V.                                     )
                                                                         )      Case No .    5:20-CR-4 7-80
                   Saul Reyes-Mendoza                                    )
                              Defendant                                  )

                                        ORDER OF DETENTION PENDING TRIAL
                                                        Part I - Eligibility for Detention

     Upon the

               0 Motion of the Government attorney pursuant to 18 U.S.C. § 3 142(t)( I), or
               ~n of the Government or Court's own motion pursuant to         18 U.S.C. § 3142(t)(2),

the Court held a detention hearing and found that detention is warranted . This order sets forth the Court's findings of fact
and conclusions of law, as required by 18 U.S.C. § 3142(i), in addition to any other findings made at the hearing.

                             Part II- Findings of Fact and Law as to Presumptions under§ 3142(e)

  0 A. Rebuttable Presumption Arises Under 18 U.S.C. § 3142(e)(2)             (previous violator): There is a rebuttable
      presumption that no condition or combination of cond iti ons wi ll reasonably assure the safety of any other person
      and the community because the following conditions have been met:
          0 (1) the defendant is charged with one of the fo llowing crimes described in 18 U.S.C. § 3 142(t)(l):
               0 (a) a crime of violence, a viol ation of 18 U.S.C. § 1591, or an offense listed in 18 U.S.C.
                  § 2332b(g)(5)(8) for which a maximum term of imprisonment of I 0 years or more is prescribed; or
               0 (b) an offense for w hi ch the maximum sentence is life imprisonment or death; or
               0 (c) an offense for which a maximum term of imprisonment of I 0 years or more is prescribed in the
                 Controlled Substances Act (21 U.S.C. §§ 80 1-904), the Controlled Substances Import and Export Act
                 (21 U.S.C. §§ 951-971), or Chapter 705 ofTitle 46, U.S.C. (46 U.S.C. §§ 70501-70508); or
               O(d) any felony if such person has been conv icted oftwo or more offenses described in subparagraphs
                 (a) through (c) of this paragraph, or two or more State or local offenses that would have been offenses
                 described in subparagraphs (a) through (c) of this paragraph if a circ um stance giving rise to Federal
                 jurisdiction had existed, or a combination of such offenses; or
               0 (e) any felony that is not otherwise a crime of violence but invol ves:
                 (i) a minor victim; (ii) the possession of a firearm or destructive device (as defined in 18 U.S .C. § 921 );
                 (iii) any other dangerous weapon; or (iv) a failure to register under 18 U.S.C. § 225 0; and
          0 (2) the defendant has previously been convicted of a Federa l offense that is described in 18 U.S.C.
             § 3142(f)(1 ), or of a State or local offense that would have been such an offense if a circumstance giving rise
             to Federal jurisdiction had existed; and
          0 (3) the offense described in paragraph (2) above for wh ich the defendant has been convicted was
             committed whi le the defendant was on rel ease pending trial for a Federal, State, or local offense; and
          0 (4) a period of not more than five years has elapsed since the date of conv iction, or the release ofthe
             defendant from imprisonment, for the offense described in paragraph (2) above, whichever is later.


                                                                                                                     Page I of 3
 AO 472 (Rev. 09/ 16) Order of Detention Pending Tri al

    0 B. Rebuttable Presumption Arises Under 18 U.S.C. § 3142(e)(3) (narcotics,firearm, other offenses) : There is a
      rebuttable presumption that no condition or combination of conditions will reasonably assure the appearance ofthe
      defendant as required and the safety of the community because there is probab le cause to believe that the defendant
      committed one or more of the following offenses:
          0 (1) an offense for which a maximum term of imprisonment of I 0 years or more is prescribed in the
             Controlled Substances Act (21 U.S.C. §§ 80 1-904), the Controlled Substances Import and Export Act (2 1
             U.S.C. §§ 951-971), orChapter705 ofTitle46, U.S .C. (46 U.S.C. §§ 70501-70508);
          0 (2) an offense under 18 U.S.C. §§ 924(c), 956(a), or 2332b;
          0 (3) an offense listed in 18 U.S .C. § 2332b(g)(5)(8) for which a maximum term of imprisonment of 10 years
             or more is prescribed ;
          0 (4) an offense under Chapter 77 of Title 18, U.S.C. ( 18 U.S.C. §§ 1581-1597) for which a maximum term of
             imprisonment of 20 years or more is prescribed; or
          0 (5) an offense involving a minor victim under 18 U .S .C. §§ 1201 , 1591 , 2241 , 2242, 2244(a)( 1), 2245,
             2251 , 2251 A, 2252(a)( 1), 2252(a)(2), 2252(a)(3), 2252A(a)( I), 2252A(a)(2), 2252A(a)(3), 2252A(a)( 4),
             2260, 2421 , 2422, 2423 , or2425.

   0 C. Conclusions Regarding Applicability of Any Presumption Established Above

             0 The defendant has not introduced sufficient evidence to rebut the presumption above.

                 OR

             0 The defendant has presented evidence sufficient to rebut the presumption, but after cons ideri ng the
                 presumption and the other facto rs discussed below, detention is warranted .

                                    Part III- Analysis and Statement of the Reasons for Detention

     After considering the factors set forth in 18 U .S.C. § 3142(g) and the information presented at the detention
hearing, the Court concludes that the defendant must be detained pending trial because the Government has proven:



   0 By clear and convinc ing evidence that no condition or combination of conditions of release wi ll reasonab ly assure
       the safety of any other person and the community.

   ~a preponderance of evidence that no condition or combination of conditions of release will reasonably assure
      the defendant's appearance as required .

In addition to any findings made on the record at the hearing, the reasons for detention include the following:

        ~t of evidence against the defendant is strong
        ~ubj~ct to        lengthy period of incarceration if convicted
       0 Prior criminal history
       0 Participation in criminal activi ty while on probation, parole, or s upervi sion
       0 History of violence or use of weapons
       0 H~ of alcohol or substance abuse
       ~ack of stable employment
       0 Lack of stable residence
       0 Lack of financially responsible sureties
       0 Lack of significant community or family ties to this district

                                                                                                                       Page 2 of 3
 AO 472 (Rev. 09/16) Order of Detention Pending Trial

        0   ~ificant    family or other ties outside the United States
        ~L~f legal status in the United States
        fr'S ubject to removal or deportation after serving any period of incarceration
        0 Prior failure to appear in court as ordered
        0 Prior_attempt(s) to evade law enforcement
        ~ofalias(es) or false documents
        0 Background information unknown or unverified
        0 Prior violations of probation, parole, or supervised release

OTHER REASONS OR FURTHER EXPLANATION:




                                                 Part IV- Directions Regarding Detention

The defendant is remanded to the custody of the Attorney General or to the Attorney General's designated representative for
confinement in a corrections facility separate, to the extent practicab le, from persons awaiting or serving sentences or being
held in custody pending appeal. The defendant must be afforded a reasonable opportunity for private consultation with
defense counsel. On order of a court of the United States or on request of an attorney for the Government, the person in
charge of the corrections facility must deliver the defendant to a United States Marshal for the purpose of an appearance in
connection with a court proceeding.

Date:
                                                                             Un ited States Magistrate Judge




                                                                                                                      Page 3 of 3
